Citation Nr: 0026220	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss.  

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine to included claimed as due to 
the service-connected cervical adenitis.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1944 to March 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has a current hearing disability due to disease or 
injury which was incurred in or aggravated by service.  

2.  The veteran's currently demonstrated degenerative 
arthritis of the cervical spine is not shown to have been 
clinically manifested until many years after service.  

3.  The cervical spine degenerative arthritis is not shown to 
have been caused by an episode of viral infection in service 
or to be the proximate result of the service-connected 
cervical adenitis.  

4.  In an April 1946 decision, the RO denied the veteran's 
original claim of service connection for a stomach disorder; 
however, a timely appeal was not filed by the veteran.  

5.  New evidence received since the April 1946 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

6.  The veteran has presented evidence that shows that his 
claim of service connection for a stomach disorder is 
plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  

2.  The veteran's degenerative arthritis of the cervical 
spine is not due to disease or injury which was incurred in 
or aggravated by service; nor may it be presumed to have been 
incurred in service; nor is it proximately due to or the 
result of the service-connected cervical adenitis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(1999).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for a stomach disorder.  38 
U.S.C.A. §§ 5108, 7105, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.104, 3.156 (1999).  

4.  The veteran's claim of service connection for a stomach 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran's DD Form 214 indicates that the veteran served 
as a rifleman in the Pacific Theater of Operations during 
World War II.  

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of hearing loss or 
degenerative arthritis.  The records show that the veteran 
complained on several occasions of "stomach trouble" to 
include stomach pains/cramps, intermittent bouts of 
constipation followed by diarrhea.  In a December 1944 
medical record, the veteran reported stomach trouble for 10 
years, worse in the past 4 years.  

X-ray studies of the veteran's stomach in December 1944 
indicated that the upper gastrointestinal tract was negative 
for any evidence of pathology.  

The veteran's March 1946 discharge physical examination 
showed that the veteran's hearing was within 15/15 
bilaterally based on a whispered voice test.  

After service, the veteran was granted service connection for 
cervical lymphadenopathy in an April 1946 rating decision.  
The RO also denied the veteran's original claim of service 
connection for a stomach disorder.  Thereafter, in an April 
1947 rating decision, the RO recharacterized the service-
connected cervical lymphadenopathy to that of cervical 
adenitis.  

The post-service medical records show that the veteran was 
examined in May 1976 by James W. Russell, M.D., who noted 
that the veteran had been under his care for acid peptic 
disease since 1967.  The complaints included those of 
recurrent epigastric discomfort and pyrosis associated with 
anxiety.  The examination found epigastric tenderness.  A GI 
series from October 1967 showed "marked gastritis present 
throughout entire stomach."  The veteran's symptoms were 
adequately controlled with antispasmodics and antacids.  
Assessment was that of acid peptic disease without frank 
evidence of ulceration.  

Outpatient treatment records show that the veteran was 
treated for gastric upset in 1989 and 1990.  

The veteran underwent audiometric testing in August 1994.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
N/A
70
LEFT
25
45
N/A
50

Speech audiometry revealed speech recognition ability of 88 
percent at 70 dB in the right ear and of 80 percent at 60 dB 
in the left ear.  Diagnosis was that of bilateral 
sensorineural hearing loss with the right ear having a 
conductive element.  

The veteran was afforded a VA examination in September 1994.  
The examiner noted that the veteran's cervical 
lymphadenopathy, which was associated with his tonsillitis, 
would have no correlation to low back pain, foot problems or 
gastric problems.  The examiner noted with regard to the 
veteran's claimed stomach condition that he had had 
intermittent mid-epigastric discomfort and hiatal hernia 
since at least 1967, with an acute GI bleed in 1988.  The 
physical examination, limited to the veteran's neck and 
stomach indicated that the mouth was edentulous.  The 
tonsillar crypts were quiescent.  The neck was supple without 
adenopathy or thyromegaly.  The abdomen was soft without 
hepatosplenomegaly, and there was no point tenderness.  The 
diagnosis was that of history of cervical adenitis and 
tonsillitis and history of hiatal hernia with gastritis and 
acute GI bleed in 1988.  

Outpatient treatment reports in 1996 and 1997 show that the 
veteran had occasional complaints of joint pain to include 
pain in his neck, back and legs.  

The veteran was afforded a VA examination in September 1997.  
The veteran complained of increased pain in his cervical 
spine as well as pain in his shoulder and arm.  The veteran 
reported having burning and prickling of the shoulders, arms 
and hands, which had increased in severity since 1994.  The 
veteran reported that twisting, bending and lifting 
aggravated the pain and that nothing alleviates such pain.  
The veteran offered no complaints of recurrent lymph node 
infections or lymphadenitis since his last examination.  The 
examiner noted that recent cervical spine films revealed 
findings of marked degenerative changes.  The diagnosis was 
that of degenerative arthritis of the cervical spine with 
resultant radiculopathy of the upper extremities.  

In February 1998, Michael A. Leone, M.D. offered a medical 
opinion regarding the veteran's claimed disabilities.  Dr. 
Leone stated that it sounded "like, although it's difficult 
to tell at this late date, that [the veteran] had a viral 
illness, or several, while in service in the Philippines.  
Shortly after he went to Tokyo to have this [and] other 
things evaluated.  It [was] not inconceivable [and] actually 
in my opinion it [was] likely that his stomach condition 
[and] neuropathy [were] a direct result of a post-viral 
syndrome acquired in military service in the Philippines."  

The veteran was afforded a VA audiological examination in 
April 1998.  A bilateral sensorineural, high frequency 
hearing loss was diagnosed.  

In January 1999, the RO requested a VA medical opinion as to 
whether the veteran had acquired cervical 
arthritis/peripheral neuropathy or current stomach problems 
as a result of his treatment during service or due to the 
service-connected cervical adenitis.  

In response to the RO's January 1999 request for a medical 
opinion, a VA Chief of Rheumatology provided a March 1999 
memorandum which included the following comments:  "Cervical 
adenitis [was] not related to the moderate cervical 
osteoarthritis noted on x-ray in 1997.  The cervical adenitis 
(Lymphodenopathy) was noted to resolve after discharge from 
the service (exam 1946)."  

The VA Chief of Rheumatology also noted that he disagree[d] 
with Dr. Leone's note stating that the veteran's peripheral 
neuropathy was secondary to post-viral syndrome in service 
because the peripheral neuropathy did not present until 1992 
and he had carpal tunnel syndrome prior to that.  The VA 
physician stated that post-viral neuropathy would have 
followed his viral illness more proximally.  The physician 
also added that the veteran might have some radiculopathy 
secondary to moderate cervical osteoarthritis, but the EMG/NC 
test did not confirm this and that there was "no clear 
relation of his cervical osteoarthritis to the service (no 
injury)."  

Finally, the Chief of Rheumatology opined that the 
"[s]tomach problems seem[ed] to have preceded and followed 
his time in the service.  He [was] diagnosed with 
gastroesophageal reflux disease, also not clearly related to 
anything in service."  


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  

The pertinent law and regulations provide that sensorineural 
hearing loss will be presumed to have been incurred in 
service if it becomes manifest to a degree of ten percent or 
more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The regulations pertaining to hearing loss provide that, for 
the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The threshold question with regard to the issues of service 
connection for hearing loss and for degenerative arthritis of 
the cervical spine is whether the appellant has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not presented a well-grounded claim, 
the claim must fail, and there is no further duty to assist 
him in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been affirmed by the U.S. Court of Appeals for the 
Federal Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the U.S. 
Court of Appeals for Veterans Claims (Court), which held that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a).  In 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam          78 F.3d 604 (Fed. Cir. 1996), the Court 
outlined a three-prong test to determine whether a claim is 
well grounded.  The Court held that, in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible, or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes that to 
the extent that the veteran in this case may be offering his 
own opinion that his current hearing disability and cervical 
spine disability are related to service, but the record does 
not indicate that he has any professional medical expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The veteran's lay assertion alone cannot 
constitute competent evidence to present a well-grounded 
claim.  See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer 
v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  


a.  Bilateral Hearing Loss

The veteran's DD Form 214 indicates that the veteran served 
as a rifleman in the Pacific Theater of Operations during 
World War II.  

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2000).  

As noted hereinabove, the service medical records are 
negative for any complaints, findings or diagnosis of hearing 
loss in service.  The veteran scored a 15/15 on a whispered 
voice test during his physical examination upon discharge in 
March 1946.  

The post-service medical evidence shows that the veteran was 
afforded audiometric testing in August 1994 and April 1998.  
Bilateral sensorineural hearing loss was diagnosed on both 
audiological reports.  This medical evidence shows that he 
suffers from bilateral hearing disability for VA compensation 
purposes.  However, no competent evidence has been presented 
to support the veteran's lay assertions that he has current 
hearing disability due to disease or injury which was 
incurred in or aggravated by service.  

In the absence of evidence establishing such a nexus, the 
criteria of Caluza required to establish a well-grounded 
claim have not been met.  Accordingly, the Board finds that 
the claim of service connection for bilateral hearing loss is 
not well grounded.  



b.  Degenerative Arthritis of the Cervical Spine

A careful review of the service medical records shows that 
they are negative for any complaints, findings or diagnosis 
of degenerative arthritis.  

A careful review of the post-service medical evidence of 
record shows that the veteran did not complain of joint pain 
or demonstrate findings of cervical spine arthritis until the 
1990's.  Significantly, during a September 1994 VA 
examination, the examiner opined that the service-connected 
cervical adenitis, which was associated with his tonsillitis, 
would have no correlation to low back pain or foot problems.  

A diagnosis of degenerative arthritis of the cervical spine 
with resultant radiculopathy of the upper extremities was 
made during a September 1997 VA examination.  

Importantly, the January 1999 VA medical opinion prepared by 
the Chief of Rheumatology, stated that the veteran's service-
connected cervical adenitis was not related to the moderate 
cervical osteoarthritis.  

Dr. Leone's has opined that the veteran suffered a viral 
illness during service which likely resulted in peripheral 
neuropathy.  However, the recently obtained VA medical 
opinion that was based the physician's review of the entire 
clinical record clearly addressed this statement by noting 
that the claimed peripheral neuropathy had not presented 
until 1992, rather than more proximate to any service episode 
of viral illness.  The VA opinion also found no basis for 
relating radiculopathy due to cervical osteoarthritis to an 
injury in service.  

Thus, the Board finds that the preponderance of the evidence 
is the veteran's claim in that it does not support the grant 
of service connection for degenerative arthritis of the 
cervical spine to include as due to the service-connected 
cervical adenitis.  



c.  Stomach Disorder

As noted hereinabove, the veteran had active service from 
March 1944 to March 1946.  Following his discharge from 
service, the veteran filed a claim of service connection for 
a stomach disorder.  At that time, the evidence of record 
consisted of service medical records showing occasional 
complaints of "stomach trouble."  

In an April 1946 decision, the RO denied entitlement to 
service connection for a claimed stomach disorder based on a 
finding that a stomach disorder was not shown by the evidence 
of record.  The veteran was provided notice of his procedural 
and appellate rights; however, he did not perfect his appeal.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.104(a) (1999).  The Court has indicated 
that the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet.App. 273 (1996).  

The Board notes that new and material evidence is that which 
has not been previously submitted to agency decision makers 
and bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  

In this case, the evidence recently added to the record 
consists of outpatient treatment records showing treatment 
for stomach trouble.  Moreover, medical opinions have been 
submitted from a private physician and a VA physician 
regarding the etiology of the veteran's claimed stomach 
disorder.  

The Board finds that, assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in April 1946.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

With regard to the second step under Elkins, the Board must 
address whether the veteran has presented a well-grounded 
claim.  

The service medical records showed that the veteran 
complained of stomach trouble in service to include stomach 
pains/cramps, intermittent bouts of constipation followed by 
diarrhea.  The post-service medical records consist of VA and 
private outpatient treatment records showing treatment for 
complaints of gastric upset dating back to 1967.  In 
addition, the veteran's private physician has offered an 
opinion linking the veteran's current claimed stomach 
disorder to service.  

Significantly, Dr. Leone opined that the veteran had a viral 
illness while in the Philippines and that it was likely that 
the veteran's stomach condition was a direct result of a 
post-viral syndrome acquired during service.  

In light of the aforementioned evidence, the Board finds that 
the veteran's claim is well grounded in that is plausible 
within the meaning of 38 U.S.C.A. § 5107.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

However, the Board finds that the claim has not been 
sufficiently developed for the purpose of appellate review.  
When a well-grounded claim has been presented, there is a 
further duty to assist in fully developing the claim.  This 
should include obtaining a VA examination to determine the 
nature and likely etiology of the claimed stomach disorder.  



ORDER

Service connection for hearing loss is denied, as a well-
grounded claim has not been submitted.  

Service connection for degenerative arthritis of the cervical 
spine to include as due to the service-connected cervical 
adenitis is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for a stomach disorder and the 
claim is well grounded, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow.  



REMAND

As noted, under Elkins, the third step requires a 
determination of whether service connection is warranted on 
the merits.  In addition since the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) (1999) has been 
fulfilled.  Thus, further development in this regard is 
indicated with respect to the well-grounded claim of service 
connection for a stomach disorder.  

In view of the action taken hereinabove, the RO, consistent 
with the principles set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993), must be provided an opportunity to consider 
the claim on the merits.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him submit copies of all clinical records 
referable to treatment he received for 
the claimed stomach disorder since 
service.  Any submitted records should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed stomach 
disorder.  All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to the likelihood 
that the veteran has current stomach 
disability due to viral illness or other 
disease or injury which was incurred in 
or aggravated by service.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
This should include consideration of 
Elkins to determine if service connection 
is warranted based on the merits of the 
claim.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration, if 
indicated.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


